Citation Nr: 1119350	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-34 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to March 1972.

This appeal comes before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran requested a videoconference hearing before the Board.  The requested hearing was conducted in January 2011 by the undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

First, the most recent outpatient treatment records from the VA Medical Center (VAMC) in New Orleans, Louisiana, are dated from March 2010.  All pertinent records since this date should be obtained and added to the claims file.

Second, at the Veteran's January 2011 Board hearing, the Veteran testified that he is receiving disability benefits from the Social Security Administration (SSA).  The decision and records considered by that agency in deciding the Veteran's claim for disability benefits are not currently in the claims file and should be obtained since they may be relevant to the Veteran's claim.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2010).

Finally, a remand is required in order to afford the Veteran a VA examination to determine whether his sole service-connected disability of posttraumatic stress disorder (PTSD) currently precludes him from performing substantially gainful employment.  The Veteran has been previously afforded VA examinations to determine the current severity of his PTSD; however, the Veteran has not been afforded a VA examination for the sole purpose of evaluating his employability.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).  Here, the Board finds that a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the New Orleans, Louisiana, VAMC since March 2010 that have not been secured for inclusion in the record.

Additionally, the RO should ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain the SSA records pertinent to the decision that granted the Veteran Social Security disability benefits, including copies of the medical records relied upon concerning that claim.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected PTSD and its effect on the Veteran's employability.

Specifically, the VA examiner should provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected PTSD.  The opinion should address whether his service-connected disability alone is so disabling as to render him unemployable.  The Veteran's age and the effects of non-service connected disabilities cannot be factors for consideration in making the determination.  However, effects of treatments and medications used to treat the service-connected disability must be considered in the opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests should be conducted.

If the examiner is unable to reach an opinion without resort to speculation, the examiner should identify the information needed to provide the requested opinion, such as relevant testing, a specialist's opinion, or other data needed.  Thereafter, necessary development should be completed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2010).

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


